Citation Nr: 1532369	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  04-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a skin condition of the lips, to include as due to Agent Orange exposure or as secondary to a sexually transmitted disease (STD).

2.  Entitlement to service connection for a skin condition of the lips, to include as due to Agent Orange exposure, or as secondary to genital warts.

3.  Entitlement to service connection for an STD, including genital warts.

4.  Entitlement to service connection for a skin rash or itchy skin (other than the lips), to include as due to Agent Orange exposure or as secondary to a STD.

5.  Entitlement to service connection for poor vision as secondary to a STD.

6.  Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), including a nervous disorder, and to include as secondary to a STD.

7.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for erectile dysfunction, to include as secondary to a lumbar spine disability.

8.  Entitlement to service connection for urinary frequency as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2003 and August 2009 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) in Chicago, Illinois.

With regard to the application to reopen the lip condition claim, by way of background, a September 2005 Board decision denied reopening the claim.  A May 2007 decision of the Court of Appeals for Veterans Claims (Court) vacated the Board decision and remanded the claim to the Board.  In September 2008, July 2010, and October 2011, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is now returned to the Board for further review.

Also, with regard to the application to reopen the lip condition claim, regardless of the decision of the RO as to whether to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  As explained in detail below, the Board has found that new and material has been received, and the claim is reopened and remanded for further development.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a total disability rating based on individual unemployability (TDIU); whether new and material evidence has been received sufficient to reopen previously denied claims of service connection for posttraumatic stress disorder (PTSD), headaches, and memory loss; entitlement to nonservice-connected (NSC) pension; and entitlement to service connection for depression, and for a sleep disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  See Correspondence, May 2013, June 2014, August 2014, September 2014. 

The issues of entitlement to service connection for a skin condition of the lips (reopened), low back condition, cervical spine condition, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An unappealed January 2000 rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for a skin condition of the lips; the Veteran did not file a notice of disagreement, nor submit new and material evidence within one year of the denial.

2.  Evidence received since the January 2000 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for a skin condition of the lips.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for a skin condition of the lips.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's application to reopen his claim for service connection for a skin condition of the lips is granted herein, and the claim is remanded for further development.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

A.  New and material

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a skin condition of the lips.  After a review of the evidence of record and as discussed in greater detail below, the Board finds that new and material evidence has been received, and, therefore, the claim is reopened.

Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).  According to the Court of Appeals for Veterans Claims, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

By way of background, July 1990 and September 1990 rating decisions denied the Veteran's claim of entitlement to service connection for a skin condition of the lips; the Veteran did not file a notice of disagreement or new and material evidence within one year, and those rating decisions became final.  

The Veteran filed an application to reopen the claim, which was denied by a January 2000 rating decision on the basis of a lack of evidence of a skin condition of the lips in service.  The Veteran did not file a notice of disagreement or new and material evidence within one year, and the January 2000 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

In February 2003, the Veteran filed an application to reopen the claim, which was denied by a July 2003 rating decision.  The Veteran filed a November 2003 notice of disagreement, a January 2004 statement of the case (SOC) was issued, and the Veteran filed a January 2004 appeal to the Board.

As noted above, the basis of the last final denial in January 2000 was a lack of evidence of a lip condition in service.

Since the final January 2000 rating decision, evidence associated with the claims file includes, but is not limited to, photos submitted by the Veteran from service that appear, albeit from the Board's layman's view, to show a darker top lip than bottom lip.  The Veteran explained in a February 2003 statement that one photo showed his lips before incurrence, and another showed darkening and that they itched.  Also new is a May 2009 VA examination report reflecting diagnoses including dyschromia of the lips (defined as a "disorder" of pigmentation of the skin or hair, see Dorland's Medical Dictionary, 30th ed.).  The Board finds that the service photos and February 2003 statement, and the May 2009 VA examination report showing diagnosed dyschromia, are not only new, but also material evidence.  

The Board acknowledges that it may not use its own medical judgement regarding the service photos.  Conversely, however, the Board may not use its own medical judgement to opine that the photo images do not show a lip condition.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Furthermore, the Board will presume the credibility, for purposes of whether to reopen the claim, of the Veteran's February 2003 statement in describing what he experienced when the photos were taken.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Board also acknowledges that the May 2009 VA examiner opined that the Veteran's dyschromia was most likely a "normal variant" for an African American.  However, the Board emphasizes that the examiner diagnosed dyschromia, which is specifically defined as a "disorder" of the skin in Dorland's Medical Dictionary (30th ed.).  In other words, although the VA examiner may have essentially opined that dyschromia is more common in African Americans, regardless, it is defined by Dorland's as constituting a medical "disorder," and no further explanation was provided by the VA examiner.  The Board adds that Diagnostic Code 7800, scars of the head, face, and neck, contemplates skin hypo- and hyperpigmentation as a "characteristic of disfigurement."  

Thus, the Board is left with a new May 2009 VA examination report showing diagnosed dyschromia, and photos from service of the Veteran's lips and his February 2003 statement as described above.  Based thereon, the Board finds this evidence to be not only new, but also material, and will reopen the claim.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary, as explained in the remand section below.

ORDER

As new and material evidence has been received regarding the claim of service connection for a skin condition of the lips, the claim is reopened; to that extent only, the appeal is granted.

REMAND

A.  Lips

The Veteran served on active duty in the Navy from September 1972 to May 1974.  He claims that he has a skin condition of the lips, including darkening and itching, that had its onset in service or is otherwise due to his active service, including due to Agent Orange exposure or STDs he incurred in service.  In the alternative, he asserts it is secondary to genital warts (his claim for service connection for genital warts is addressed below).  See Form 21-4142, June 2014; Form 21-4138, September 2009; Form 21-526, March 2008.

The Board notes that the June 2003 and May 2009 VA examination reports, as well as the July 2010 VA medical opinion, are all inadequate upon which to base a decision as to entitlement to service connection.  The June 2003 VA examiner diagnosed mild chilitis not likely due to service, but provided no rationale.  The May 2009 VA examiner diagnosed dyschromia and xerosis, highly unlikely related to the Veteran's syphilis in service, but likewise provided no rationale.  The May 2009 VA examiner also noted that the Veteran's dyschromia was likely a "normal variant;"  however, as explained above, dyschromia is defined by Dorland's Medical Dictionary (30th ed.) as a "disorder" of skin pigmentation.  Thus, this raises the question as to whether the Veteran's lip coloration is in fact normal versus a "disorder" such as dyschromia.  The July 2010 VA medical examiner opined that it is highly unlikely that dyschromia and xerosis are due to the Veteran's active service, reasoning they are not signs, symptoms, or side effects of syphilis.  None of the VA examiners addressed the Veteran's other STDs in service, including gonorrhea in July 1973 and a possible fungal element noted in treating latent syphilis in April 1974.  Also, the July 2010 VA examiner did not address the Veteran's contention that his lip condition was incurred in service or secondary to genital warts.  See, e.g., Statement of WJ, August 2005; Veteran Statements, September 2005 and April 2007; Form 21-526, March 2008.  Therefore, this matter should be remanded for a new VA examination to address the etiology of the Veteran's lip conditions, including whether they were incurred in service, including due to in-service STDs, and whether they involve or are secondary to genital wart condition.

Also, on remand, all of the Veteran's more recent VA treatment records from the Jesse Brown VAMC dated since November 2012 (see VVA), and from the Hines VAMC dated since April 2014, should be associated with the claims file.

B.  STD, Skin (other than lips), Vision, and Nervous Disorder

The Veteran also claims entitlement to service connection for 1) a STD, including genital warts, 2) a skin rash or itchy skin (other than the lips) as due to Agent Orange exposure or as secondary to a STD, 3) poor vision as secondary to a STD, and 4) an acquired psychiatric disorder (other than PTSD), including a nervous disorder, as secondary to a STD.

On his May 2012 Form 9 appeal, the Veteran requested a Travel Board hearing.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2014).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).  Therefore, the Board will remand these matters so as to afford the Veteran an opportunity for a Travel Board hearing.

C.  Erectile Dysfunction and Urinary Frequency

The Veteran also filed an application to reopen a previously denied claim of entitlement to service connection for erectile dysfunction, to include as secondary to a lumbar spine disability.  He also claims entitlement to service connection for urinary frequency as secondary to a lumbar spine disability.

By way of background, a September 2005 Board decision denied entitlement to service connection for erectile dysfunction, which was affirmed by the May 2007 Court decision.  See Board Remand, September 2008.  Subsequently, the Veteran filed a request to reopen the erectile dysfunction claim, as well as an original claim for service connection for urinary frequency, which claims were denied by a September 2014 rating decision.  The Veteran filed a December 2014 notice of disagreement, but no statement of the case (SOC) has been issued.  Therefore, these matters should be remanded so that the Veteran may be provided with a SOC relating to these claims.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records from the Jesse Brown VAMC dated since November 2012, and from the Hines VAMC dated since April 2014.

2.  After the above development has been completed, schedule the Veteran for a new VA examination to address the nature and etiology of his skin conditions of the lips.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is at least as likely as not that any lip condition was incurred in service, and whether it is otherwise related to his active service, including his history of STDs in service (including gonorrhea, and syphilis and a possible fungal element).

Please ask the VA examiner to be sure to address the Veteran's history of diagnosed chilitis, dyschromia, and xerosis.

Please also ask the VA examiner to address whether any skin condition of the lips involves a genital wart condition.

Please also ask the VA examiner to explain whether any darkening of the Veteran's lips constitutes a normal variation versus a medical "disorder;" and to please address the fact that dyschromia has been defined by Dorland's Medical Dictionary (30th ed.) as a medical "disorder."  See also the photographs and accompanying statement submitted by the Veteran, located in VBMS, labeled Correspondence and Photographs, receipt date of February 25, 2003.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for a Board hearing at the Chicago, Illinois RO before a Veterans Law Judge with regard to his claims for service connection for:
a) an STD, b) a skin rash or itchy skin (other than the lips) as due to Agent Orange exposure or as secondary to a STD, c) poor vision as secondary to a STD, and 
d) an acquired psychiatric disorder (other than PTSD), including a nervous disorder, as secondary to a STD.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

4.  Thereafter, readjudicate the claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

5.  Issue the Veteran an SOC with regard to the issues of a) whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for erectile dysfunction, to include as secondary to a lumbar spine disability, and b) entitlement to service connection for urinary frequency as secondary to a lumbar spine disability.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


